Citation Nr: 0008251	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-13 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty form August 1980 to 
October 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1. Service connection for schizophrenia was previously denied 
by the RO in a rating decision dated in March 1992.

2. The rating decision was not appealed within one year.

3. A rating decision dated November 1996 denied the reopening 
of the appellant's claim for service connection for 
schizophrenia.

4. This rating decision was not appealed within one year.

5. Evidence submitted by the appellant since the rating 
decision in November 1996 is so significant that is must 
be considered in order to fairly decide whether the 
veteran is entitled to service connection for 
schizophrenia.

6. The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that 
his claim for service connection for schizophrenia is 
plausible.


CONCLUSIONS OF LAW

1. The March 1992 and November 1996 rating decisions are 
final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. 
§§ 20.302(a), 20.1103 (1999).

2. New and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
schizophrenia, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3. The claim of entitlement to service connection for 
schizophrenia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating decision by a RO is final unless appealed.  
38 C.F.R. §§ 20.302(a), 20.1103 (1999).  In order to reopen a 
claim which has been previously finally denied, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).

Entitlement to service connection for schizophrenia was 
denied by the RO in March 1992.  That decision is final.  
38 U.S.C.A. § 7105(c) (West 1991).  In its decision of March 
1992, the RO discussed the evidence then of record and 
concluded that the evidence did not show that the then 
current schizophrenia, first shown on VA hospitalization 
discharge summary in 1991, was related to service or had 
first manifested in service and therefore service connection 
was denied.

In November 1996, the RO denied reopening of the claim for 
service connection for schizophrenia on the grounds that new 
and material evidence had not been submitted.  That decision 
is also final.  38 U.S.C.A. § 7105(c) (West 1991).  In its 
decision of November 1996, the RO discussed the new evidence 
presented and found that it was not new and material because 
it was merely cumulative of already existing evidence.

Evidence submitted in connection with the present appeal 
includes statements from two of the appellant's friends, and 
the testimony of the appellant and another friend at the 
hearing held in October 1998.  The appellant testified that 
he did not have any mental illness before going into the 
service, and that while in service, he was under pressure, 
and after discharge, he was unable to relax and felt like he 
was being watched.  He testified that he was first diagnosed 
with schizophrenia sometime in 1989 or 1990. 

The statements from his friends are much the same.  The 
appellant's friend testified that he has observed the 
appellant talking to himself.  The two written statements 
submitted by the appellant indicate that his friends 
considered him a bright, friendly, outgoing person before 
entering service and that they observed changes in the 
appellant after he left service.  These changes included 
withdrawal, loss of self-esteem, talking to himself, lack of 
concentration, and acting distant and reserved.

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the U. S. Court of Veterans Appeals 
(the U. S. Court of Appeals for Veterans Claims on and after 
March 1, 1999) (hereinafter "the Court") impermissibly 
ignored the definition of "material evidence" adopted by VA 
under 38 C.F.R. § 3.156(a) as a reasonable interpretation of 
an otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holding in Hodge, supra.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

With the above-cited facts for consideration, the Board will 
reopen the claim of service connection for schizophrenia.  
When read as a whole, the Board concludes that the new 
evidence submitted since the 1996 rating decision, in 
particular the appellant's own testimony and the statements 
from his friends, is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
The claim was previously denied by the RO essentially on the 
grounds that there was no evidence linking the appellant's 
current condition to his service.  Presently, by the 
aforementioned statements, the appellant has provided some 
evidence of a link, which raises the possibility of service 
connection.  Accordingly, this evidence is found to be 
material to the issue on appeal.

As indicated above, under Elkins, once new and material 
evidence has been presented, the VA must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107 (a).  

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and(2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the Court concluded in Savage that 
chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period."  
Id

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

In view of the above, it is the opinion of the Board that the 
evidence, when taken as a whole, is insufficient to well 
ground the claim of service connection for schizophrenia.  In 
particular, the Board notes the 9 or 10 year length of time 
between the appellant's discharge from service and his first 
diagnosis of schizophrenia.  Additionally, there is no 
medical evidence of a nexus, or link, between his current 
schizophrenia, and any incident or manifestation in service.  
Even where a claimant is seeking to show continuity of 
symptomatology, there must be medical evidence of a nexus 
between the current condition and some injury or illness in 
service.  Voerth v. West, 13 Vet. App. 117 (1999).

Considering the foregoing facts, the Board concludes that the 
veteran has not submitted evidence sufficient to render his 
claim of service connection for schizophrenia plausible.  
Caluza, 7 Vet. App. at 498  38 U.S.C.A. § 5107(a); see also 
Grottveit, 5 Vet. App. at 92, Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Voerth, 13 Vet. App. at 120. 

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination); see also Morton v. West, 12 Vet. App.  477 
(1999) (if a well-grounded claim has not been submitted, 
there is no duty on the part of VA to assist in the claim's 
full development).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for schizophrenia.  Nothing in the record 
suggests the existence of any additional evidence that might 
well ground this claim, particularly, in light of the fact 
that the RO made every effort to obtain all pertinent medical 
records, and provided the appellant a personal hearing.  In 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).  
It is not shown nor contended that additional relevant 
evidence exists that has not already been associated with the 
claims file.

Finally, the Board has decided the present appeal on a 
different legal basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed below, it must be considered whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, the 
appellant has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations the RO 
did, but in so doing, concludes that, while the appellant did 
provide new and material evidence, the appellant did not meet 
the threshold requirements of a well-grounded claim for 
disability compensation benefits.  See Edenfield v. Brown, 
8 Vet. App. 384 (1996) (en banc) (disallowance of a claim as 
not well grounded amounts to a disallowance of the claim on 
the merits based on insufficiency of evidence).  The result 
is the same.  In fact, having made the determination that new 
and material evidence has been presented, the Board gave the 
appellant a more in depth review of the evidence than the RO 
did.  Therefore, the appellant has not been prejudiced by 
getting a closer review of the evidence.

Accordingly, the Board grants reopening of the claim of 
service connection for schizophrenia in light of the new and 
material evidence offered, but must deny the appellant's 
claim of service connection for schizophrenia as not well 
grounded.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for schizophrenia is 
reopened.  The appeal is allowed to this extent.

Entitlement to service connection for schizophrenia is 
denied, as the claim is not well grounded.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

